Citation Nr: 0311108	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for post 
traumatic stress disorder.  He responded with a timely Notice 
of Disagreement, and was sent a Statement of the Case.  He 
then filed a timely VA Form 9, perfecting his appeal of this 
issue.  

The veteran's claim was initially presented to the Board in 
November 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran served in combat during active military 
service in Korea.  

3.  The record does not contain a credible medical diagnosis 
of post traumatic stress disorder.  


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2001 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2001 and March 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Ponce, PR.  
Because VA medical treatment has been reported by the 
veteran, these records were obtained.  No private medical 
records have been obtained, as he stated within an April 2001 
letter that he only receives medical treatment from the VA.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded a recent VA 
psychiatric examination in conjunction with his claim; for 
these reasons, his appeal is ready to be considered on the 
merits.  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2002); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."  

In the present case, the veteran's DD-214 reflects his 
receipt of the Combat Infantryman's Badge, indicative of 
combat participation.  Because the veteran's claimed 
stressors are related to combat, and his combat exposure is 
verified within the record, the existence of a stressor is 
acknowledged by the Board.  

As is noted above, service connection for post traumatic 
stress disorder also requires a current medical diagnosis of 
the disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran has been afforded both VA 
psychiatric examinations and outpatient treatment, the 
medical evidence fails to reflect a diagnosis of post 
traumatic stress disorder.

The veteran first underwent VA psychiatric examination in 
March 2000.  He reported such symptoms as irritability and 
aggressiveness, which result in conflicts with his wife and 
neighbors.  He was employed until 1991, when he retired at 
age 62.  He receives outpatient counseling at the local VA 
medical center.  Objective evaluation revealed him to be 
alert, clean, and fully oriented.  His mood was anxious and 
depressed.  His attention and concentration were both fair, 
but his memory was poor.  No suicidal or homicidal thoughts 
or plans were reported.  The examiner determined the veteran 
was not competent to manage any VA benefits for which he 
might be eligible.  Senile dementia with depression and 
anxiety features was diagnosed.  The examiner also stated 
that "[t]here is no history, records, or symptoms as to 
diagnosis PTSD on this veteran."  

As was noted on examination, the veteran receives VA 
outpatient psychiatric counseling.  On an initial screening 
report in February 2001, the veteran was described as 
restless and nervous, and a VA physician determined post 
traumatic stress disorder needed to be ruled out.  However, 
subsequent treatment yielded a diagnosis of a mood disorder, 
and no diagnosis of post traumatic stress disorder.  

Pursuant to the Board's November 2001 remand instructions, 
the veteran again underwent VA psychiatric examination in 
October 2002, specifically to determine whether the veteran 
had post traumatic stress disorder and, if so, whether it was 
related to events of his military service.  His reported 
symptoms included sadness, depression, irritability, and loss 
of interest in daily living activities.  Excessive anxiety 
and worry were also reported.  On objective evaluation, the 
examiner described the veteran as clean and adequately 
dressed.  He was alert, fully oriented, spontaneous and 
cooperative, with coherent and logical thought processes and 
good eye contact.  After examining the veteran and reviewing 
the claims folder, the VA physician determined the veteran 
did not meet the criteria for a diagnosis of post traumatic 
stress disorder.  Instead, major depressive disorder, 
recurrent, was diagnosed.  

In support of his claim, the veteran has submitted his own 
contentions and those of his wife and a long-time friend.  
They all stated that the veteran was nervous, aggressive, and 
anxious following his return from military service in Korea, 
and suggested a diagnosis of post traumatic stress disorder 
was warranted.  However, because the veteran and his 
witnesses are laypersons, their opinions regarding medical 
causation, etiology, and diagnosis are not binding on the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a current diagnosis, service connection for 
post traumatic stress disorder must be denied.  See Brammer, 
supra.  While a VA physician did concluded in February 2001 
that post traumatic stress disorder need to be ruled out, 
subsequent VA outpatient treatment records are negative for 
such a diagnosis.  Likewise, March 2000 and October 2002 VA 
psychiatric examination reports revealed no basis upon which 
to award service connection for post traumatic stress 
disorder; instead, a major depressive disorder was diagnosed.  
(The examiner in 2002 found no evidence to sustain a 
diagnosis of dementia.)  Finally, the remainder of the record 
is negative for a diagnosis of post traumatic stress 
disorder, and service connection must therefore be denied.  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

